Code of Ethics This Code of Ethics (“Code”) has been adopted byGranahan Investment Management and is designed to comply with Rule 204A-1 under the Investment Advisers Act of 1940 (“Advisers Act”). Purpose:Granahan Investment Management’s reputation for fair and honest dealing with its clients has taken considerable time to build, and this reputationis a direct reflection of the conduct of each employee. This Code defines the activities that employees of GIM must undertake, or avoid, to properly perform the Fiduciary Duty the company has to its clients. The Code includes a discussion of Policies and Procedures for handling activities in these areas, and Sanctions for failing to apply them with care. ·
